Filed 5/10/16 P. v. Luna CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145952
v.
RICARDO VICENTE LUNA,                                                (Napa County
                                                                     Super. Ct. No. CR173469, CR174025)
         Defendant and Appellant.


         Ricardo Vicente Luna appeals from a judgment of conviction and sentence
imposed after he entered no contest pleas to multiple charges. His attorney has filed a
brief seeking our independent review of the record, pursuant to People v. Wende (1979)
25 Cal. 3d 436 (see Anders v. California (1967) 386 U.S. 738), in order to determine
whether there is any arguable issue on appeal. We find no arguable issue and affirm.
                               I. FACTS AND PROCEDURAL HISTORY
         In superior court case number CR173469, an information charged appellant with
making a criminal threat (Pen. Code, § 422); driving under the influence (Veh. Code,
§ 23152, subd. (a)); driving while having a blood alcohol level of 0.08 percent or higher
(Veh. Code, § 23152, subd. (b)); child abuse (§ 273a, subd. (a)); disturbing the peace for
the benefit of a criminal street gang (§§ 415; 186.22, subd. (d)); active participation in a
criminal street gang (§ 186.22, subd. (a)); and driving a motor vehicle when driving




                                                             1
privileges had been suspended for prior convictions (Veh. Code, § 14601.2, subd. (a)).1
The information further alleged multiple criminal street gang enhancements (§ 186.22,
subds. (b)(1)(B) & (b)(1)(A)) and a prior prison term enhancement (§ 667.5, subd. (b)).
In addition, it alleged that appellant had suffered prior convictions that subjected him to
sentencing under Vehicle Code sections 23550 and 23550.5.
       In superior court case number CR174025, an information charged appellant with
driving under the influence (Veh. Code, § 23152, subd. (a)); driving while having a blood
alcohol level of 0.08 percent or higher (Veh. Code, § 23152, subd. (b)); and driving a
motor vehicle when driving privileges had been suspended for prior convictions (Veh.
Code, § 14601.2, subd. (a)). The information further alleged that appellant refused to take
a chemical test to determine his blood alcohol level (Veh. Code, § 23578) and he was on
bail on his own recognizance in case number CR173469 at the time of the commission of
the offenses (§ 12022.1). In addition, it alleged that appellant had suffered prior
convictions that subjected him to sentencing under Vehicle Code sections 23550 and
23550.5.
       While represented by counsel, appellant signed a written plea agreement by which
he reached a negotiated disposition in both cases. As to case number CR173469, he
agreed to enter no contest pleas to a felony charge of making a criminal threat (§ 422),
felony driving while having a blood alcohol level of 0.08 percent or higher (Veh. Code, §
23152, subd. (b)), and misdemeanor driving a motor vehicle when driving privileges had
been suspended for prior convictions (Veh. Code, § 14601.2, subd. (a)). He also admitted
a one-year prior prison term enhancement (§ 667.5, subd. (b)).
       As to case number CR174025, appellant agreed to enter no contest pleas to one
felony count of driving while having a blood alcohol level of 0.08 percent or higher (Veh.
Code, § 23152, subd. (b)) and one misdemeanor count of driving a motor vehicle when
driving privileges had been suspended for prior convictions (Veh. Code, § 14601.2, subd.
(a)). He also admitted that he refused to take a chemical test to determine his blood


1
       Except where otherwise indicated, all statutory references are to the Penal Code.

                                              2
alcohol level (Veh. Code, § 23578) and admitted the two-year on bail or own
recognizance enhancement (§ 12022.1).
       Appellant expressed his understanding that he faced a maximum state prison
sentence of six years and the court would consider a grant of probation. In each case, he
also admitted the special allegation warranting sentencing under Vehicle Code section
23550.5, and a maximum penalty of three years for each violation of Vehicle Code
section 23152, subdivision (b).
       Before accepting appellant’s plea, the court confirmed that appellant understood
his maximum sentencing exposure as well as his statutory and constitutional trial rights
which, as specified in the written plea agreement, he agreed to waive by resolving his
case through a plea bargain. Defense counsel stipulated to a factual basis for the plea
based on the contents of the police reports. On the motion of the prosecutor, the court
dismissed the remaining charges and allegations in the two informations.
       At the sentencing hearing, after statements by the prosecutor, defense counsel, and
appellant, the court considered but denied probation, citing appellant’s history of
convictions for driving under the influence, his prior performance on probation, and the
seriousness of the criminal threats conviction, including the fact that appellant committed
the offense in the presence of his son. The court further found there were no unusual
circumstances that would overcome the statutory presumption against granting probation
due to appellant’s prior felony convictions (§ 1203, subd. (e)(4)).
       The court imposed an aggregate state prison sentence of four years and four
months, consisting of three years, eight months in CR173469 (the mid-term of two years
for the criminal threats conviction; plus one-third the middle term (eight months) for
felony driving under the influence; plus one year for the prior prison term enhancement
(§ 667.5(b)) and eight months in CR174025 (one-third the middle term for felony driving
under the influence), imposed consecutively on the ground that the crimes involved
separate felonious acts. The court struck the two-year bail/own recognizance
enhancement (§ 12022.1).



                                             3
       In each case, the court imposed $300 restitution fines (§ 1202.4, subd. (b)), $300
suspended parole revocation restitution fines (§ 1202.45), and $4,234 in fines and
assessments in connection with the driving under the influence offenses. The court also
imposed a $40 court security fee (§ 1465.8) and a $30 criminal conviction assessment
(Gov. Code, § 70373). The court waived other fees and converted fees for driving with a
suspended license to concurrent county jail time.
       The court awarded appellant two days of presentence credits (§ 2900.5),
comprised of one day of actual custody credit in each case.
       Appellant filed a notice of appeal from the sentence and other matters occurring
after the plea.
                                     II. DISCUSSION
       Appellate counsel represents in the opening brief that counsel wrote to appellant at
his last known address and advised him of the filing of a Wende brief and his opportunity
to personally file a supplemental brief with the court within 30 days.
       We have not received a supplemental brief from appellant.
       We find no arguable issues on appeal.
       There are no legal issues that require further briefing.
                                    III. DISPOSITION
       The judgment is affirmed.




                                              4
                    NEEDHAM, J.


We concur.




JONES, P.J.




BRUINIERS, J.




                5